On Application por Rehearing.
Breaux, J.
We affirm the opinion heretofore pronounced in so far as it is held that the maturing of unmatured notes, the maturity *1288of which is precipitated by the default of the debtor and the election of the creditor, does not carry with it indebtedness for the interest, although included in the note.
We amend the decree in so far as any item of interest allowed is not covered by the principle just announced.
The amount borrowed was twenty-seven thousand five hundred dollars. The principal and interest, prior to maturity (i. e., the maturity originally stipulated), added to the principal, were distributed in the different notes, maturing at different dates. .
The three notes maturing in 1890, 1891 and 1892 were paid; two thousand four hundred and three dollars were paid April 14, 1893, on the fourth note, which had matured January 1, 1893.
The fifth note was due January 1, 1894, and the sixth on January 1, 1895. Under the rule adopted no part of the interest prior to December 10, 1894, is to be deducted.
It is considered that the amount paid is a fait accompli, and that as to the remainder of the interest there was consideration, for use, to the 10th day of December, 1894, but not subsequently. Moreover, all the notes having matured, it would not be just to charge the interest added to the principal, and the eight per cent, from maturity stipulated in the notes.
Interest is due at eight per cent, per annum from December 10, 1894, as hereafter decreed.
It is therefore ordered, adjudged and decreed that our prior judgment is made to conform with the principle just written, and that a reduction of ten cent, per annum is to be computed from December 10, 1894, on each of the notes falling due, respectively, January 1, 1895, and years subsequent to that year — i. e., the said rate of interest from December 14, 1894, to January 1, 1895, in note which originally was to mature on last mentioned date, and same rate annually on note which was to mature originally on January 1, 1896, and so on to the last note, which was to mature in 1899, but which owing to default of debtor and election of creditor became due December 10, 1894, and that the whole amount left as due to the de - fendant in injunction shall bear eight per cent, interest from December 10, 1894.
Counsel were duly notified prior to this amendment and action by this court was taken rendering it useless to grant a rehearing.
Our original decree as amended by this decree is affirmed.